        


Exhibit 10.36
Opening Transaction
To:
Symantec Corporation 
350 Ellis Street
Mountain View, CA 94043
A/C:
[Insert Account Number]
From:
Citibank, N.A.
Re:
Accelerated Stock Buyback – Tranche [ ]
Ref. No:
As provided in the Supplemental Confirmation
Date:
March 21, 2016

This master confirmation (this “Master Confirmation”), dated as of March 21,
2016 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Citibank, N.A. (“Dealer”) and Symantec Corporation (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if Dealer and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without reference to its choice of laws doctrine other than Title
14 of Article 5 of the New York General Obligations Law) as the governing law
and US Dollars (“USD”) as the Termination Currency, (ii) the election that
subparagraph (ii) of Section 2(c) will not apply to the Transactions, (iii) the
replacement of the word “third” in the last line of Section 5(a)(i) with the
word “first”, ( iv) the insertion of “, absent manifest error” immediately
before the period at the end of the last sentence of Section 6(d)(i), and (iv)
the election that the “Cross Default” provisions of Section 5(a)(vi) shall apply
to Dealer and Counterparty, with a “Threshold Amount” of USD 3% of stockholders’
equity applicable to each party; provided that (a) the words “, or becoming
capable at such time of being declared,” shall be deleted from Section 5(a)(vi)
and (b) the following sentence shall be added to the end thereof:
“Notwithstanding the foregoing, an Event of Default shall not occur under either
(1) or (2) above if (a) the event or condition referred to in (1) or the failure
to pay referred to in (2) is caused by an error or omission of an administrative
or operational nature, (b) funds were available to such party to enable it to
make the relevant payment when due, and (c) such payment is made within three
Local Business Days.”
The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to


        

--------------------------------------------------------------------------------




which Dealer and Counterparty are parties, the Transactions shall not be
considered Transactions under, or otherwise governed by, such existing or deemed
ISDA Master Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.
General Terms:
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:
Counterparty

Seller:
Dealer

Shares:
Common stock, par value $0.01 per share, of Counterparty (Ticker: SYMC)

Exchange:
Nasdaq Global Select Market Related Exchange(s):    All Exchanges.

Prepayment\Variable
Obligation:
Applicable Prepayment Amount:    For each Transaction, as set forth in the
related Supplemental Confirmation.

Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the Volume Weighted Average Price per Share for the regular trading session
(including any extensions thereof) of the Exchange on such Exchange Business Day
(without regard to pre-open or after hours trading outside of such regular
trading session for such Exchange Business Day), as published by Bloomberg at
4:15 p.m. New York time (or 15 minutes following the end of any extension of the
regular trading session) on such Exchange Business Day, on Bloomberg page “SYMC
<Equity> AQR_SEC (or any successor thereto), or if such price is not so reported
on such Exchange Business Day for any reason or is, in the Calculation Agent’s
reasonable discretion, erroneous, such VWAP Price shall be as reasonably
determined by the Calculation Agent. For purposes of calculating the VWAP Price,
the Calculation Agent will include only those trades that are reported during
the period of time during which Counterparty could purchase its own shares under
Rule 10b-18(b)(2) and are effected pursuant to the conditions of Rule
10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such trades, “Rule 10b-18 eligible transactions”).

Forward Price:
The average of the VWAP Prices for the Calculation Dates in the Calculation
Period, subject to “Valuation Disruption” below.



2
        

--------------------------------------------------------------------------------




Forward Price
Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start
Date:
For each Transaction, as set forth in the related Supplemental Confirmation.



Termination Date:
The Scheduled Termination Date; provided that Dealer shall have the right to
designate any Calculation Date on or after the First Acceleration Date to be the
Termination Date (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 11:59 p.m. New York City time on
the Calculation Date immediately following the designated Accelerated
Termination Date (the “Accelerated Termination Notice Date”).

Calculation Dates:
For each Transaction, any date that is (i) both an Exchange Business Day and is
set forth as a Calculation Date in the related Supplemental Confirmation and
(ii) every third Scheduled Trading Day following the last Calculation Date set
forth in such Supplemental Confirmation, subject to the limitations set forth in
“Valuation Disruption” below.

Scheduled Termination
Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below

First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) on a Scheduled Trading Day that is a
Calculation Date for such Transaction, the Calculation Agent may, in its good
faith and commercially reasonable discretion, postpone the Scheduled Termination
Date to the next Calculation Date, or (ii) in the Settlement Valuation Period,
the Calculation Agent may extend the Settlement Valuation Period by up to one
Calculation Date for each Disrupted Day. If any such Disrupted Day is a
Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions


3
        

--------------------------------------------------------------------------------




in the Shares on such Disrupted Day taking into account the nature and duration
of the relevant Market Disruption Event, and the weighting of the VWAP Price for
the relevant Calculation Dates during the Calculation Period or the Settlement
Valuation Period, as the case may be, shall be adjusted in a commercially
reasonable manner by the Calculation Agent for purposes of determining the
Forward Price or the Settlement Price, as the case may be, with such adjustments
based on the duration of any Market Disruption Event and the volume, historical
trading patterns and price of the Shares. Any Exchange Business Day on which, as
of the date hereof, the Exchange is scheduled to close prior to its normal close
of trading shall be deemed not to be an Exchange Business Day; if a closure of
the Exchange prior to its normal close of trading on any Exchange Business Day
is scheduled following the date hereof, then such Exchange Business Day shall be
deemed to be a Disrupted Day in full.
If a Disrupted Day occurs on a Scheduled Trading Day scheduled to be a
Calculation Date during the Calculation Period or the Settlement Valuation
Period, as the case may be, and each of the five immediately following
Calculation Dates is a Disrupted Day, then the Calculation Agent, in its good
faith and commercially reasonable discretion, may deem such fifth scheduled
Calculation Dates to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such fifth scheduled Calculation Date using its
good faith estimate of the value of the Shares on such fifth scheduled
Calculation Date based on the volume, historical trading patterns and price of
the Shares.
The Calculation Agent shall notify the parties of the occurrence of any
Disrupted Day as promptly as practicable, and shall use good faith efforts to
notify the parties of any determination pursuant to these Valuation Disruption
provisions no later than the Exchange Business Day immediately following the
last consecutive affected Calculation Date.
Settlement Terms:
Settlement Procedures:
If the Number of Shares to be Delivered is positive, Physical Settlement shall
be applicable; provided that Dealer does not, and shall not, make the agreement
or the representations set forth in Section 9.11 of the Equity Definitions
related to the restrictions imposed by applicable securities laws with respect
to any Shares delivered by Dealer to Counterparty under any Transaction. If the
Number of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.

Number of Shares
to be Delivered:
A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.

Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $1.00.

Excess Dividend
Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date; provided that with
respect to



4
        

--------------------------------------------------------------------------------




any Accelerated Termination Date, the date shall be the date that falls one
Settlement Cycle following the Accelerated Termination Notice Date.
Settlement Currency:
USD

Initial Share Delivery:
Dealer shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery
Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:
Potential Adjustment
Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, (i) an Extraordinary Dividend shall not constitute a Potential
Adjustment Event and (ii) none of the Transactions pursuant to this Master
Confirmation, the Other Specified Repurchase Agreement nor any Permitted OMR
Transaction (each as defined below) shall constitute a Potential Adjustment
Event.

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
necessary to account for the economic effect on any Transaction of such
postponement;  provided that the Calculation Agent shall not change the
designation of any Calculation Date.
Extraordinary Dividend:
For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

Ordinary Dividend
Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Method of Adjustment:
Calculation Agent Adjustment

Agreement Regarding
Dividends:
Notwithstanding any other provision of this Master Confirmation, the Definitions
or the Agreement to the contrary, in calculating any adjustment pursuant to
Article 11 of the Equity Definitions or any amount payable in respect of any
termination or cancellation of the Transaction pursuant to Article 12 of the
Equity Definitions or Section 6 of the Agreement, the Calculation Agent shall
not take into account changes to any dividends since the Trade Date. For the
avoidance of doubt, if an Early Termination Date occurs in respect of the
Transaction, the amount payable



5
        

--------------------------------------------------------------------------------




pursuant to Section 6 of the Agreement in respect of such Early Termination Date
shall be determined without regard to the difference between actual dividends
declared (including Extraordinary Dividends) and expected dividends as of the
Trade Date.
Scheduled Ex-Dividend
Dates:
For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

Extraordinary Events:
Consequences of
Merger Events:
(a)
Share-for-Share:    Modified Calculation Agent Adjustment

(b)
Share-for-Other:    Cancellation and Payment

(c)
Share-for-Combined:    Component Adjustment

Tender Offer:
Applicable; provided that (i) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “20%”, (ii) Section
12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical in the fifth line thereof, (y) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and (z) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and iii) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”

Consequences of
Tender Offers:
(a)
Share-for-Share:    Modified Calculation Agent Adjustment.

(b)
Share-for-Other:    Modified Calculation Agent Adjustment

(c)
Share-for-Combined:    Modified Calculation Agent Adjustment

Nationalization,
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, NYSE
MKT, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:
(a)
Change in Law:    Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the



6
        

--------------------------------------------------------------------------------




interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (ii) by replacing the
word “Shares” where it appears in clause (X) thereof with the words “Hedge
Position” and (iii) by immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”; provided further that (i) any determination as to whether
(A) the adoption of or any change in any applicable law or regulation
(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute) or (B) the promulgation of or any change in the interpretation
by any court, tribunal or regulatory authority with competent jurisdiction of
any applicable law or regulation (including any action taken by a taxing
authority), in each case, constitutes a “Change in Law” shall be made without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.
(b)
Failure to Deliver:    Applicable

(c)
Insolvency Filing:    Applicable

(d)
Hedging Disruption:    Not Applicable

(e)
Increased Cost of

Hedging:
Not Applicable

(f)
Loss of Stock Borrow:    Applicable

Maximum Stock Loan
Rate:
200 basis points per annum

Hedging Party:
Dealer

(g)
Increased Cost of Stock

Borrow:
Applicable

Initial Stock Loan Rate:
25 basis points per annum    

Hedging Party:
Dealer; provided that when making any determination or calculation as “Hedging
Party, Dealer shall act in good faith and in a commercially reasonable manner
and shall provide Counterparty with a written explanation describing in
reasonable detail any determination made by it (including any quotations, market
data or information from internal sources used in making



7
        

--------------------------------------------------------------------------------




such determinations, but without disclosing its proprietary models or other
information that it determines in good faith is likely to be proprietary or
subject to contractual, legal or regulatory obligations to not disclose such
information).
Determining Party:
Dealer; provided that when making any determination or calculation as
“Determining Party,” Dealer shall act in good faith and in a commercially
reasonable manner and shall provide Counterparty with a written explanation
describing in reasonable detail any determination made by it (including any
quotations, market data or information from internal sources used in making such
determinations, but without disclosing its proprietary models or other
information that it determines in good faith is likely to be proprietary or
subject to contractual, legal or regulatory obligations to not disclose such
information).

Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

The declaration by the Issuer of:
(i) any Extraordinary Dividend, the ex-dividend date for which occurs or is
scheduled to occur during the Relevant Dividend Period, and/or
(ii) any Dividend that is not an Extraordinary Dividend, if the ex-dividend date
for such Dividend for any calendar quarter occurring (in whole or in part)
during the Relevant Dividend Period will be prior to the Scheduled Ex-Dividend
Date for such calendar quarter,
shall in each case constitute an Additional Termination Event, with Counterparty
as the sole Affected Party and all Transactions hereunder as the Affected
Transactions.
Relevant Dividend Period:
The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.

Relevant Dividend Period
End Date:
If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable

Transfer:
Notwithstanding anything to the contrary in the Agreement, Dealer may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of Dealer under any Transaction, in whole or in part, to an affiliate
of Dealer whose



8
        

--------------------------------------------------------------------------------




obligations are guaranteed by Dealer or Dealer’s parent without the consent of
Counterparty.
Dealer Payment Instructions:
Bank:               Citibank NA New York

ABA#:             
Acct No.:        
Beneficiary:   
Ref:                 


Counterparty’s Contact Details
for Purpose of Giving Notice:
To be provided by Counterparty

Dealer’s Contact Details for
Purpose of Giving Notice:
Citibank, N.A.

390 Greenwich Street, 3rd Floor
New York, NY 10013
Attention:  Equity Derivatives
Telephone No: 
Facsimile No:  
Email Address:
2.    Calculation Agent.    Dealer. Following any adjustment, determination or
calculation by the Calculation Agent or the Determining Party hereunder, upon a
written request by Counterparty, the Calculation Agent or Determining Party, as
the case may be, will provide to Counterparty within five (5) Exchange Business
Days following receipt of such written request, by e-mail to the e-mail address
provided by Counterparty in such written request, a report (in a commonly used
file format for the storage and manipulation of financial data without
disclosing any proprietary models of the Calculation Agent or other information
that it determines in good faith is or is likely to be proprietary or subject to
contractual, legal or regulatory obligations not to disclose such information)
displaying in reasonable detail the basis for such determination or calculation,
as the case may be. Whenever the Calculation Agent is required or permitted to
exercise discretion in any way, it will do so in good faith and in a
commercially reasonable manner. Notwithstanding anything to the contrary in the
Equity Definitions, this Master Confirmation or any Supplemental Confirmation,
the Calculation Agent and the Determining Party shall not change the dates
identified as Calculation Dates in the relevant Supplemental Confirmation for
any Transaction.
3.    Additional Mutual Representations, Warranties and Covenants of Each Party.
In addition to the representations, warranties and covenants in the Agreement,
each party represents, warrants and covenants to the other party that:
(a)    Eligible Contract Participant. It is an “eligible contract participant”,
as defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
(b)    Accredited Investor. Each party acknowledges that the offer and sale of
each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
(c)    Material Nonpublic Information. Dealer hereby represents and covenants to
Counterparty that it has implemented policies and procedures, taking into
consideration the nature of its business, reasonably designed to prevent
individuals making investment decisions related to any Transaction from having
access to material nonpublic information regarding Issuer that may be in
possession of other individuals at Dealer


9
        

--------------------------------------------------------------------------------




(d)    Rule 10b-18. With respect to purchases of Shares by Dealer in connection
with any Transaction during the Calculation Period for such Transaction (other
than any purchases made by Dealer in connection with dynamic hedge adjustments
of Dealer’s exposure to any Transaction as a result of any equity optionality
contained in such Transaction, including, for the avoidance of doubt, timing
optionality), Dealer will use good faith, commercially reasonable efforts to
effect such purchases in a manner so that, if such purchases were made by
Counterparty, they would meet the requirements of Rule 10b-18(b)(2), (3) and
(4), and effect calculations in respect thereof, taking into account any
applicable Securities and Exchange Commission no-action letters as appropriate
and subject to any delays between the execution and reporting of a trade of the
Shares on the Exchange and other circumstances beyond Dealer’s control.
Notwithstanding the foregoing, Dealer shall not be responsible for any failure
to comply with Rule 10b-18(b)(3) to the extent any transaction that was executed
(or deemed to be executed) by or on behalf of Counterparty or an “affiliated
purchaser” (as defined under Rule 10b-18) pursuant to a separate agreement is
not deemed to be an “independent bid” or an “independent transaction” for
purposes of Rule 10b-18(b)(3).
4.    Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:
(a)    The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
(b)    It is not entering into any Transaction (i) on the basis of, and as of
the date hereof is not aware of, any material non-public information with
respect to the Shares (ii) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer or (iii) to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares).
(c)    Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.
(d)    Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.
(e)    As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance in all material respects with its
reporting obligations under the Exchange Act.
(f)    Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.
(g)    The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by Dealer and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).


10
        

--------------------------------------------------------------------------------




(h)    As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.
(i)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.
(j)    Counterparty has not and will not enter into agreements similar to the
Transactions described herein where the relevant calculation or valuation dates
in any initial hedge period, calculation period, relevant period or settlement
valuation period (each however defined) in such other transaction will coincide
at any time (including as a result of extensions in such initial hedge period,
calculation period, relevant period or settlement valuation period as provided
in the relevant agreements) with the Calculation Dates in any Relevant Period
or, if applicable, any Settlement Valuation Period under this Master
Confirmation. In the event that any relevant calculation or valuation dates in
any initial hedge period, relevant period, calculation period or settlement
valuation period in any other similar transaction coincides with any Calculation
Dates in any Relevant Period or, if applicable, Settlement Valuation Period
under this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above, Counterparty shall promptly amend such transaction
to avoid any such overlap. For the avoidance of doubt, nothing in this
Section 5(k) shall prohibit or apply to the Permitted Purchases (as defined
below).
5.    Regulatory Disruption. In the event that Dealer concludes, in its good
faith, commercially reasonable discretion based on the advice of counsel, that
it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer (provided that any such requirements, policies or procedures
are generally applicable to transactions of this nature and related to
compliance with applicable laws for Dealer and applied hereto in a
non-discriminatory manner and in a consistent manner to similarly affected
transactions generally), for it to refrain from or decrease any market activity
on any Scheduled Trading Day or Days in order to establish, maintain or unwind
commercially reasonable Hedge Positions during the Calculation Period or, if
applicable, the Settlement Valuation Period, Dealer may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days.
6.    10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer
that:
(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. For the avoidance of doubt, neither the entry into any
Other Specified Repurchase Agreement nor any Permitted OMR Transactions (as
defined below) shall fall within the ambit of the previous sentence.
Counterparty acknowledges that it is the intent of the parties that each
Transaction entered into under this Master Confirmation comply with the
requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c). “Other Specified Repurchase
Agreement ” means, for any Transaction, any similar and substantially
contemporaneous transaction or transactions entered into between Counterparty
and one or more dealers, which other transaction shall have terms substantially
identical to the terms of such Transaction, except for pricing terms and
calculation dates that do not coincide with any Calculation Dates hereunder.
(b)    Counterparty will not seek to control or influence Dealer’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Dealer’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.


11
        

--------------------------------------------------------------------------------




(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.
7.    Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of Dealer, directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) on any Calculation Date during any Relevant Period
or, if applicable, Settlement Valuation Period, except through Dealer or
pursuant to the Permitted OMR Transactions or any Other Specified Repurchase
Agreement.
[Notwithstanding the immediately preceding paragraph or anything herein to the
contrary (i) Counterparty may purchase Shares (x) on any Calculation Date
pursuant to any Rule 10b5-1 or Rule 10b-18 repurchase plan entered into with
Dealer or an Affiliate of Dealer (each, a “ Dealer Permitted OMR Transaction ”),
so long as, on any Calculation Date, purchases under all Dealer Permitted OMR
Transactions do not in the aggregate exceed the Designated OMR Threshold
specified in the Supplemental Confirmation for such Transaction on such
Calculation Date and (y) on any Exchange Business Day other than a Calculation
Date pursuant to any Rule 10b5-1 or Rule 10b-18 repurchase plan entered into
with the counterparty to the Other Specified Repurchase Agreement (each,
a “ Counterparty Permitted OMR Transaction ” and, together with any Dealer
Permitted OMR Transaction, a “ Permitted OMR Transaction ”), so long as, on such
Exchange Business Day, purchases under all Counterparty Permitted OMR
Transactions do not in the aggregate exceed the Designated OMR Threshold
specified in the Supplemental Confirmation for such Transaction on such Exchange
Business Day], In addition, the preceding paragraph shall not limit (w)
Counterparty’s purchases of Shares that do not constitute “Rule 10b-18
purchases” under subparagraphs (ii) or (iii) of Rule 10b-18(a)(13), (x)
Counterparty’s purchases of Shares pursuant to employee incentive plans in
connection with related equity transactions, or the granting of Shares or
options to “affiliated purchasers” (as defined in Rule 10b-18) or the ability of
such affiliated purchasers to acquire such Shares or options, in connection with
the Counterparty’s compensation policies for directors, officers and employees,
(y) withholding of Shares to cover amounts payable (including tax liabilities
and/or payment of exercise price) in respect of the exercise of employee stock
options or the vesting of restricted stock or stock units and (z) privately
negotiated (off-market) transactions by Counterparty, not involving any
derivative instrument, to purchase Shares from existing holders of Shares in
transactions that do not result in, or relate to, purchases of Shares in the
public market by such existing holders in connection with such transactions,
shall, in each case, not be subject to this Section 7. Purchases of Shares that
are permitted by this paragraph are referred to herein as the “Permitted
Purchases ”).




8.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:
(a)    Counterparty agrees that it:
(i)    will not during the period commencing on the Trade Date through the end
of the Relevant Period or, if applicable, the Settlement Valuation Period for
any Transaction make, or, to the extent within its control, permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act) of
any Merger Transaction or potential Merger Transaction (a “Public Announcement”)
unless such Public Announcement is made prior to the opening or after the close
of the regular trading session on the Exchange for the Shares, except to the
extent required by any law, rule or regulation applicable to Counterparty;


12
        

--------------------------------------------------------------------------------




(ii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such Public
Announcement that such Public Announcement has been made; and
(iii)    shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Dealer or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to Dealer that such information is true and
correct. In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.
(b)    Counterparty acknowledges that a Public Announcement may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that in making any Public Announcement,
it must comply with the standards set forth in Section 6 above.
(c)    Upon the occurrence of any Public Announcement (whether made by
Counterparty or a third party) Dealer in its commercially reasonable discretion
may (i) make commercially reasonable adjustments to the terms of any Transaction
to account for the economic effect on the Transaction of such Merger
Transaction, including, without limitation, the Scheduled Termination Date or
the Forward Price Adjustment Amount, and/or suspend the Calculation Period
and/or any Settlement Valuation Period, but excluding changing the designation
of any Calculation Date (such  adjustments to be limited to account for changes
in the price of the Shares and volatility, stock loan rate and liquidity
relevant to the Shares or to such Transaction) or (ii) if the Calculation Agent
determines that no adjustment that it could make under clause (i) would produce
a commercially reasonable result, treat the occurrence of such Public
Announcement as an Additional Termination Event with Counterparty as the sole
Affected Party and the Transactions hereunder as the Affected Transactions and
with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as referred to in Rule 10b-18(a)(13)(iv) under the
Exchange Act (after giving effect to the exclusions from such reference in
clause (A) of Rule 10b-18(a)(13)(iv)).
9.    Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Calculation Agent shall make such adjustments in a
commercially reasonable manner, to the exercise, settlement, payment or any
other terms of such Transaction as the Calculation Agent determines appropriate,
at such time or at multiple times as the Calculation Agent deems appropriate
(without duplication), to account for the economic effect on such Transaction of
such Acquisition Transaction Announcement. If an Acquisition Transaction
Announcement occurs after the Trade Date, but prior to the First Acceleration
Date of any Transaction, the First Acceleration Date shall be the date of such
Acquisition Transaction Announcement.
(b)    “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction by Counterparty or any of its subsidiaries, (ii) an
announcement that Counterparty or any of its subsidiaries has entered into an
agreement or a letter of intent designed to result in an Acquisition
Transaction, by Counterparty or any of its subsidiaries or any other party that
is a party to such agreement or letter of intent, (iii) the announcement by
Counterparty of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that include, an Acquisition
Transaction, (iv) any other announcement by the Counterparty or any of its
subsidiaries that in the reasonable judgment of the Calculation Agent is
reasonably likely to result in an Acquisition Transaction (provided that for
such purposes the Calculation Agent may take into account the effect of such
announcement on the market price of the Shares or options on the Shares) or (v)
any announcement of any material change or amendment


13
        

--------------------------------------------------------------------------------




to any previous Acquisition Transaction Announcement (including any announcement
of the abandonment of any such previously announced Acquisition Transaction,
agreement, letter of intent, understanding or intention).
(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).
10.    Acknowledgments. (a) The parties hereto intend for:
(i)    each Transaction to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)    the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
(iii)    a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and
(iv)    all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
(b)    Counterparty acknowledges that:
(i)    during the term of any Transaction, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    Dealer and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;
(iii)    Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and


14
        

--------------------------------------------------------------------------------




(v)    each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.
(c)    Counterparty:
(i)    is an “institutional account” as defined in FINRA Rule 4512(c);
(ii)    is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons, unless it has otherwise
notified Dealer in writing; and
(iii)    will notify Dealer if any of the statements contained in clause (i) or
(ii) of this Section 10(c) ceases to be true.
11.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.
12.    No Set-off. Obligations under the Agreement shall not be subject to any
Set-off by either party against any obligations of the other party or of that
other party’s affiliates. “Set-off” means set-off, offset, combination of
accounts, right of retention or withholding or similar right or requirement to
which the relevant payer of an amount is entitled or subject (whether arising
under the Agreement, another contract, applicable law or otherwise) that is
exercised by, or imposed on, such payer.
13.    Delivery of Shares. Notwithstanding anything to the contrary herein,
Dealer may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.
14.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for Dealer to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Payment Amount, as determined by the Calculation Agent in a commercially
reasonable manner (and the parties agree that, in making such determination of
value, the Calculation Agent may take into account a number of factors,
including the market price of the Shares or Alternative Delivery Property on the
date of early termination and, if such delivery is made by Dealer, the prices at
which Dealer purchases Shares or Alternative Delivery Property on any
Calculation Date in a commercially reasonable manner to fulfill its delivery
obligations under this Section 14); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Merger Event involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; and provided further
that Counterparty may make such election only if Counterparty represents and
warrants to Dealer in writing on the date it notifies Dealer of such election
that, as of such date, Counterparty is not aware of any material non-public
information concerning the Shares and is making such election in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws. If such delivery is made by Counterparty, paragraphs 2 through 7 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement applied, the Cash Settlement Payment Date were the Early
Termination Date and the Forward Cash Settlement Amount were zero (0) minus the
Payment Amount owed by Counterparty.


15
        

--------------------------------------------------------------------------------




15.    Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement Dealer may (but need not) determine losses and gains without reference
to actual losses and gains incurred or realized but based on expected losses and
gains assuming a commercially reasonable (including without limitation with
regard to reasonable legal and regulatory guidelines and taking into account the
existence and size, at such time, of the Other Specified Repurchase Agreement)
risk bid were used to determine loss to avoid awaiting the delay associated with
closing out any hedge or related trading position in a commercially reasonable
manner prior to or sooner following the designation of an Early Termination
Date. Notwithstanding anything to the contrary in Section 6(d)(ii) of the
Agreement, all amounts calculated as being due in respect of an Early
Termination Date under Section 6(e) of the Agreement will be payable on the day
that notice of the amount payable is effective; provided that if Counterparty
elects to receive Shares or Alternative Delivery Property in accordance with
Section 14, such Shares or Alternative Delivery Property shall be delivered on a
date selected by Dealer as promptly as practicable.
16.    Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall Dealer be required to deliver any Shares
in respect of any Transaction in excess of the Maximum Number of Shares set
forth in the Supplemental Confirmation for such Transaction.
17.    Automatic Termination Provisions. Notwithstanding anything to the
contrary in Section 6 of the Agreement, if a Termination Price is specified in
any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Dealer or Counterparty if, on two
consecutive Exchange Business Days, the price of the Shares on the Exchange at
any time during the regular trading session (including any extensions thereof)
of the Exchange (without regard to pre-open or after hours trading outside of
such regular trading session for each such Exchange Business Day) falls below
such Termination Price, and the Exchange Business Day following such second
consecutive Exchange Business Day will be the “Early Termination Date” for
purposes of the Agreement.
18.    Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).
19.    Claim in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty’s bankruptcy.
20.    Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).
21.    Illegality. The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
22.    Offices.
(a)    The Office of Dealer for each Transaction is: 390 Greenwich Street, New
York, NY 10013.


16
        

--------------------------------------------------------------------------------




(b)    The Office of Counterparty for each Transaction is: 350 Ellis Street,
Mountain View, CA 94043.
23.    Arbitration. The Agreement, this Master Confirmation and each
Supplemental Confirmation are subject to the following arbitration provisions:
(a)    All parties to this Master Confirmation are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.
(b)    Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.
(c)    The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.
(d)    The arbitrators do not have to explain the reason(s) for their award.
(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
(f)    The rules of some arbitration forums may impose time limits for bringing
a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.
(g)    The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Master Confirmation.
Counterparty agrees that any and all controversies that may arise between
Counterparty and Dealer, including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before the FINRA Dispute Resolution (“FINRA-DR”), or, if
the FINRA-DR declines to hear the matter, before the American Arbitration
Association, in accordance with their arbitration rules then in force. The award
of the arbitrator shall be final, and judgment upon the award rendered may be
entered in any court, state or federal, having jurisdiction.
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Master Confirmation except to the extent stated
herein.
24.    Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.


17
        

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Citibank, N.A.
Yours faithfully,


CITIBANK, N.A.




By: /s/ James Heathcote        
Authorized Signatory: James Heathcote




Agreed and Accepted By:
SYMANTEC CORPORATION
By:
/s/ Cindi Law    
Name: Cindi Law
Title: VP, Treasurer






SCHEDULE A

SUPPLEMENTAL CONFIRMATION
To:
Symantec Corporation  
350 Ellis Street
Mountain View, CA 94043
From:
Citibank, N.A.
Subject:
Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[             ]




--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Citibank, N.A. (“Dealer”) and
Symantec Corporation (“Counterparty”) (together, the “Contracting Parties”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between Dealer and Counterparty as of the relevant Trade Date for the
Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of March 21, 2016 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:


Trade Date:
[            ]
Forward Price Adjustment Amount:
USD $[            ]
Calculation Period Start Date:
[            ]
Scheduled Termination Date:
[            ]
First Acceleration Date:
[            ]
Prepayment Amount:
USD $[            ]
Prepayment Date:
[            ]
Initial Shares:
[            ] Shares; provided that if, in connection with the Transaction,
Dealer is unable to borrow or otherwise acquire a number of Shares equal to the
Initial Shares for delivery to Counterparty on the Initial Share Delivery Date,
the Initial Shares delivered on the Initial Share Delivery Date shall be reduced
to such number of Shares that Dealer is able to so borrow or otherwise acquire,
and thereafter Dealer shall continue to use commercially reasonable efforts to
borrow or otherwise acquire a number of Shares, at a stock borrow cost no
greater than the Initial Stock Loan Rate, equal to the shortfall in the Initial
Share Delivery and to deliver such additional Shares as soon as reasonably
practicable (it being understood, for the avoidance of doubt, that in using such
commercially reasonable efforts Dealer shall act in good faith and in accordance
with its then current policies, practices and procedures (including without
limitation any policies, practices or procedures relating to counterparty risk,
market risk, reputational risk, credit, documentation, legal, regulatory
capital, compliance and collateral), and shall not be required to enter into any
securities lending transaction or transact with any potential securities lender
if such transaction would not be in accordance with such policies, practices and
procedures). For the avoidance of doubt, the aggregate of all shares delivered
to Counterparty in respect of the Transaction pursuant to this paragraph shall
be the “number of Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation.
Initial Share Delivery Date:
[            ]
Maximum Number of Shares:
[            ]
Ordinary Dividend Amount:
[            ]
Scheduled Ex-Dividend Dates:
[            ]
Termination Price:
$[            ]
Additional Relevant Days:
The [      ] Exchange Business Days immediately following the Calculation
Period.
Designated OMR Threshold:
[    ]% of the ADTV (as defined in Rule 10b-18(a)(1)).

3.    Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs








3.
Calculation Dates:

  
 
 
 
 
 
 
 
 
 
 
 
1.


 
 
 
2.


 
 
 
3.


 
 
4.


 
 
 
5.


 
 
 
6.


 
 
7.


 
 
 
8.


 
 
 
9.


 
 
10.


 
 
 
11.


 
 
 
12.


 
 
13.


 
 
 
14.


 
 
 
15.


 
 
16.


 
 
 
17.


 
 
 
18.


 
 
19.


 
 
 
20.


 
 
 
21.


 
 
22.


 
 
 
23.


 
 
 
24.


 
 
25.


 
 
 
26.


 
 
 
27.


 
 
28.


 
 
 
29.


 
 
 
30.


 
 
31.


 
 
 
32.


 
 
 
33.


 
 
34.


 
 
 
35.


 
 
 
36.


 
 
37.


 
 
 
38.


 
 
 
39.


 
 
40.


 
 
 
41.


 
 
 
42.


 
 
43.


 
 
 
44.


 
 
 
45.


 
 
46.


 
 
 
47.


 
 
 
48.


 
 
49.


 
 
 
50.


 
 
 
51.


 
 
52.


 
 
 
53.


 
 
 
 
 
 



4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.


Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.
Yours sincerely,


CITIBANK, N.A.






By: ________________________________
Authorized Signatory




Agreed and Accepted By:
SYMANTEC CORPORATION


By: ________________________________
Name:
Title:

ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be

Default Settlement Method:
Cash Settlement

Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price

Settlement Price:
The average of the VWAP Prices for the Calculation Dates t in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation

Settlement Valuation Period:
A number of Calculation Dates required for Dealer to unwind a commercially
reasonable hedge position, beginning on the Calculation Date immediately
following the earlier of (i) the Scheduled Termination Date or (ii) the
Calculation Date immediately following the Termination Date. Dealer shall notify
Counterparty of the last Calculation Date of the Settlement Valuation Period on
or prior to the Exchange Business Day immediately following such last
Calculation Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value determined by the Calculation Agent in a
commercially reasonable manner (which value shall, in the case of Unregistered
Settlement Shares, take into account a customary, commercially reasonable
illiquidity discount), in each case as determined by the Calculation Agent.
3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Dealer, in such quantities as Dealer shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;
(c)    as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities of issuers comparable to Counterparty and the results of such
investigation are satisfactory to Dealer, in its discretion, subject to
customary confidentiality undertakings on the part of such party; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size of issuers comparable to Counterparty, in form and substance reasonably
satisfactory to Dealer, which Underwriting Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating, without limitation, to the indemnification of,
and contribution in connection with the liability of, Dealer and its affiliates
and the provision of customary opinions, accountants’ comfort letters and
lawyers’ negative assurance letters.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to Dealer (or any
affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of similar size of equity
securities of issuers comparable to Counterparty (including, without limitation,
the right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them), subject to customary confidentiality undertakings on the
part of such party;
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of similar size
of equity securities, in form and substance commercially reasonably satisfactory
to Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all commercially reasonable fees and expenses in connection with such resale,
including all commercially reasonable fees and expenses of counsel for Dealer,
and shall contain customary representations, warranties, covenants and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; and
(d)    in connection with the private placement of such shares by Counterparty
to Dealer (or any such affiliate) and the private resale of such shares by
Dealer (or any such affiliate), Counterparty shall, if so requested by Dealer,
prepare, in cooperation with Dealer, a private placement memorandum in form and
substance reasonably satisfactory to Dealer
5.    Dealer, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell, in a commercially reasonable manner, all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Dealer pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by Dealer in a commercially
reasonable manner, is equal to the absolute value of the Forward Cash Settlement
Amount (such date, the “Final Resale Date”). If the proceeds of any sale(s) made
by Dealer, the Selling Agent or any underwriter(s), net of any commercially
reasonable fees and commissions (including, without limitation, underwriting or
placement fees) customary for similar transactions under the circumstances at
the time of the offering, together with commercially reasonable carrying charges
and expenses incurred in connection with the offer and sale of the Shares
(including, but without limitation to, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, Dealer will refund, in
USD, such excess to Counterparty on the date that is three (3) Currency Business
Days following the Final Resale Date, and, if any portion of the Settlement
Shares remains unsold, Dealer shall return to Counterparty on that date such
unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Calculation Date
next succeeding the Deficiency Determination Date (the “Makewhole Notice Date”)
deliver to Dealer, through the Selling Agent, a notice of Counterparty’s
election that Counterparty shall either (i) pay an amount in cash equal to the
Shortfall on the day that is one (1) Currency Business Day after the Makewhole
Notice Date, or (ii) deliver additional Shares. If Counterparty elects to
deliver to Dealer additional Shares, then Counterparty shall deliver additional
Shares in compliance with the terms and conditions of paragraph 3 or paragraph 4
above, as the case may be (the “Makewhole Shares”), on the first Clearance
System Business Day which is also a Calculation Date following the Makewhole
Notice Date in such number as the Calculation Agent reasonably believes would
have a market value on that Calculation Date equal to the Shortfall. Such
Makewhole Shares shall be sold by Dealer in accordance with the provisions
above; provided that if the sum of the Net Proceeds from the sale of the
originally delivered Shares and the Net Proceeds from the sale of any Makewhole
Shares is less than the absolute value of the Forward Cash Settlement Amount
then Counterparty shall, at its election, either make such cash payment or
deliver to Dealer further Makewhole Shares until such Shortfall has been reduced
to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:
A – B
Where
A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, [ ] Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.


18
        